In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Islip denying petitioner’s application for certain variances, petitioner appeals from (1) a decision of the Supreme Court, Suffolk County, dated November 8, 1978, which held that the petition should be dismissed and (2) the judgment entered thereon on August 10, 1979. Appeal from decision dismissed, without costs or disbursements. No appeal lies from a decision. Judgment affirmed, without costs or disbursements. Each of the provisions of the Islip zoning ordinance under which petitioner sought permission to build as a single and separate owner requires compliance with all zoning requirements other than the one for which the single and separate dispensation is conferred (see Town of Islip Amended Zoning Ordinance, § 68-81, subd C; § 68-85, subd D; see, also, § 68-83, subd C). Since petitioner’s application failed to demonstrate such compliance, Special Term correctly held that petitioner was not entitled to the variances as a matter of right under the ordinance and therefore the respondent zoning board of appeals had discretion to deny the requested variances. In our opinion, the board’s denial in this case was supported by substantial evidence and was not affected by any error of law (see CPLR 7803, subds 3, 4; Matter of Cowan v Kern, 41 NY2d 591; Matter of Sofo v Egan, 57 AD2d 841). Mollen, P. J., Damiani and Margett, JJ., concur.